A. D. KENAMOND, Judge.
This claim submitted under the shortened procedure provisions of the court act arose out of the loss of a pocketbook at the bathhouse at Cacapon state park by Sylvia Herbaugh, of Winchester, Virginia, in July of the past season.
■ The claim is for $75.00 as compensation for loss of the pocketbook and its contents consisting of $35.00 in cash, eyeglasses, keys, and a lady’s Bulova wristwatch. The claimant also carried her driver’s permit in the pocketbook.
According to the investigation of the conservation commission of West Virginia, completed on July 29, 1952, the loss occurred by reason of the fact that the attendant at the bathouse at Caca-pon state park, after accepting the pocketbook in the regular course of duty, placed the same in the wrong basket.
The state conservation commission concurs in this claim and it is approved by the attorney general.
The court of claims hereby makes an award in the amount of seventy-five dollars ($75.00) in behalf of claimant Sylvia Her-baugh, and recommends that same be authorized by the Legislature. 1